ALLOWANCE
AFCP Consideration
AFCP filed 11/15/2021 was considered and the amendments proposed are entered since they overcome the prior rejection mailed on 9/15/2021.
Election/Restrictions
Claims 1-3, 5, 14, 18-19 and 21 are allowable. The restriction requirement among species A-D, as set forth in the Office action mailed on 9/24/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/24/2020 is withdrawn.  Claims 4, 6-13, 15-17, 20 and 22-31, directed to non-elected species B-D are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims as amended overcome the prior rejections.  
Furthermore, as the closest art for claim 1, as the closest reference, CHNG et al. (US 20120124388 A1) discloses (abstract) a process for providing security to a token (fig.1 – claim 1), the process comprising:
a digital security system (i.e. fig.1 and 8) generating 610-618 [0023-0027] a unique token identification code (manufacturer will determine the serial number, print a barcode with the device identifier and the pass-code – i.e. codes 122 and 132 are needed to complete purchase of electronic device) for each token (i.e. token being the electronic-device with its own codes purchased by purchasers - barcode will be encrypted with the key that may be used later to decrypt the barcode) to be locked; [0023-0024, 0087] 
the digital security system storing in a security system database (i.e. 130 - unlocking-code server [0025-0026]) each token identification code; [0089]
for a token being purchased, a point-of-sale system 625 obtaining the unique token identification code from the token being purchased; [0090-0092]
the point-of-sale system [0028] sending the unique token identification code obtained from the token being purchased to the digital security system 628 [0091] for activation of the token being purchased; [0090-0092]
the digital security system receiving the unique token identification code sent from the point-of-sale system and comparing the received unique token identification code with token identification codes in the security system database [0091-0092] to authenticate the unique token identification code; and

CHNG fails to show:
wherein a consumer upon purchasing the locked device token receives an unique activation code corresponding to the locked device token, enters the unique activation code, which is hashed by a hash function embedded in the locked product to create a verification hash string, and
wherein the verification hash string is compared to an activation hash string and if the verification hash string matches the activation hash string, the locked device token is unlocked.
Similarly for claims 14 and 26, the same reasons for allowance are applied.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        12/7/2021